NO. 12-17-00118-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ISAIAS ALVAREZ,                                  §       APPEAL FROM THE 114TH
APPELLANT

V.                                               §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §       SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Isaias Alvarez appeals his conviction for possession with intent to deliver. In a single
issue, he contends the judgment should be modified to reflect the correct offense. We modify the
trial court’s judgment and affirm as modified.


                                         BACKGROUND
       Appellant was charged by indictment with possession of a controlled substance with
intent to deliver.   He pleaded “guilty” and was placed on ten years deferred adjudication
community supervision. The State later filed a motion to adjudicate guilt, which included a
request to revoke Appellant’s community supervision.           Appellant pleaded “true” to the
allegations that he violated the terms of his community supervision. Following a hearing, the
trial court found that the allegations were “true,” revoked Appellant’s community supervision,
and sentenced him to imprisonment for forty years. This appeal followed.


                                     ERROR IN JUDGMENT
       In his sole issue, Appellant contends the judgment incorrectly reflects that he was
convicted of manufacture and delivery of a controlled substance instead of possession of a
controlled substance with intent to deliver.         Appellant was charged by indictment with
“possession of controlled substance w[ith] intent to deliver.” However, the judgment states that
Appellant was convicted of manufacture or delivery of a controlled substance in an amount
between four and two hundred grams. Therefore, the judgment is incorrect. The State concedes
that the judgment should be modified to reflect the correct charge.
         We have the authority to modify the judgment to make the record speak the truth when
we have the necessary data and information to do so. Ingram v. State, 261 S.W.3d 749, 754
(Tex. App.—Tyler 2008, no pet.); Davis v. State, 323 S.W.3d 190, 198 (Tex. App.—Dallas
2008, pet. ref’d). Texas Rule of Appellate Procedure 43.2 expressly authorizes an appellate court
to modify the trial court’s judgment. TEX. R. APP. P. 43.2(b). In this case, we have the necessary
data and information to modify the judgment to reflect that Appellant was charged with
possession of a controlled substance with intent to deliver. See id.; see also Bigley v. State, 865
S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex.
App.—Dallas 1991, pet. ref’d). We sustain Appellant’s sole issue.


                                                   DISPOSITION
         Having sustained Appellant’s sole issue, we modify the judgment to replace “man del cs
pg 1>=4G<200G” with “possession of controlled substance with intent to deliver” in the
“offense” portion of the judgment, and affirm the judgment as modified.

                                                                 GREG NEELEY
                                                                    Justice

Opinion delivered September 20, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 20, 2017


                                        NO. 12-17-00118-CR


                                       ISAIAS ALVAREZ,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0582-11)

                      THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below be modified to replace “man del cs pg 1>=4G<200G” with “possession
of controlled substance with intent to deliver” in the “offense” portion of the judgment; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial
court below for observance.
                   Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.